 

 



Exhibit 10.14

 

AMENDMENT NUMBER ONE

TO THE

CHEVIOT SAVINGS BANK

AMENDED AND RESTATED DIRECTORS DEFERRED COMPENSATION PLAN

 

WHEREAS, Cheviot Savings Bank (the “Bank”) maintains the Amended and Restated
Directors Deferred Compensation Plan (the “Plan”); and

 

WHEREAS, the Bank desires to amend the Plan to use a current interest rate for
purposes of present value calculations and to make certain clarifying changes;
and

 

WHEREAS, Section 6.1 of the Plan permits the Bank to amend the Plan from time to
time, provided that to the extent any amendment would adversely impact the
accrued benefits of any Participant, the amendment shall require the written
consent of such Participant.

 

NOW THEREFORE, BE IT RESOLVED that the Plan shall be, and hereby is, amended as
follows:

 

Section 1.          Actuarial Equivalence Factor. Section 3.4 of the Plan is
amended to replace the reference “on the sole basis of an interest rate
assumption of 7% per annum” with “by using the prime rate as published in The
Wall Street Journal from time to time.”

 

Section 2.          Effect of Change in Control on Payment of Benefit. The last
sentence of Section 4.2 of the Plan is amended and restated to read as follows:

 

“The amount of such single sum payment shall be determined under the provisions
of Article III above, and for purposes of clarification: (i) a present value
calculation shall take into account the normal form of the Participant’s plan
benefit only and not the Participant’s age, and (ii) each Participant shall
become automatically 100% vested in his or her benefits.”

 

Section 3. Governing Law. This Amendment and the rights and obligations
hereunder shall be governed by and construed in accordance with the laws of the
State of Ohio.

 

Section 4.  Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall for all purposes be deemed an original, and
all of which together shall constitute but one and the same instrument.

 

Section 5.  Effectiveness. All other provisions of the Plan shall continue in
full force and effect.

 

 

 

 

IN WITNESS WHEREOF, this Amendment has been executed this 1st day of August
2015.

 

  CHEVIOT SAVINGS BANK           By /s/ Mark T. Reitzes     Mark T. Reitzes    
President and Chief Executive Officer

 

 2 

 